Opinion issued February 25, 2010













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00063-CR
____________

JODY BIVENS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 183rd District Court 
Harris County, Texas
Trial Court Cause No. 1116955



 
MEMORANDUM  OPINION
           On February 9, 2010, appellant, Jody Bivens, filed a motion to dismiss his
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
          We direct the Clerk of this Court to issue the mandate within 15 days.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).